Case: 09-60267     Document: 00511179065          Page: 1    Date Filed: 07/20/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            July 20, 2010
                                     No. 09-60267
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

NAWAB MUNIR UL HAQ,

                                                   Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                   Respondent


                         Petitions for Review of Orders of the
                            Board of Immigration Appeals
                                BIA No. A073 419 249


Before KING, STEWART, and HAYNES, Circuit Judges.
PER CURIAM:*
        Nawab Munir-Ul Haq (“Haq”), a citizen and native of Pakistan, petitions
this court for review of the Board of Immigration Appeals’ (BIA) order denying
his motion to reconsider or reopen his removal proceedings (the “first motion”)
and the BIA’s order denying his motion to reconsider the denial of the first
motion (the “second motion”).          The BIA found that Haq’s first motion was
untimely and numerically barred and, therefore, denied it. In denying Haq’s
first motion, the BIA also stated that it would not reopen Haq’s removal

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-60267       Document: 00511179065 Page: 2              Date Filed: 07/20/2010
                                    No. 09-60267

proceedings sua sponte. The BIA denied Haq’s second motion based upon its
determination that its original ruling was correct and its determination that sua
sponte reopening was not appropriate.
       Haq argues that the BIA erred by denying his first motion. Although Haq
argues that the BIA erred, he raises no challenge in his brief to the BIA’s
determination that his first motion was untimely and numerically barred.
Accordingly, we find that he has abandoned any such challenge. See Soadjede
v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003).
       Despite the fact that his first motion was untimely and numerically
barred, Haq argues that the BIA should have granted his first motion by using
its sua sponte authority to reopen his removal proceedings. As Haq concedes, we
do not have jurisdiction to review the BIA’s refusal to reopen his proceedings sua
sponte.1 See Enriquez-Alvarado v. Ashcroft, 371 F.3d 246, 249-50 (5th Cir. 2004).
Accordingly, his petition for review on this basis must be dismissed.
       With respect to the second motion, Haq only argues that the court should
remand this case and order the BIA to rule on the second motion. As the BIA
has already issued a ruling on that motion, Haq’s argument is moot. Haq has
not raised any other challenge to the BIA’s denial of the second motion.
Accordingly, Haq has abandoned any such challenge. See Soadjede, 324 F.3d at
833.
       PETITIONS FOR REVIEW DENIED in part and DISMISSED in part.


       1
          Although Haq concedes our lack of jurisdiction, he nevertheless argues that we may
review the BIA’s reasons for refusing to exercise its sua sponte authority, citing Cruz v. Att’y
Gen., 452 F.3d 240, 250 (3d Cir. 2006) (questioning whether the BIA could, without
explanation or reason, depart from an allegedly settled practice of reopening proceedings when
an alien could demonstrate that his “conviction was vacated under” In re Pickering, 23 I. & N.
Dec. 621, 624 (B.I.A. 2003)). Haq’s case is distinguishable from Cruz. Haq alleges that he is
not subject to deportation because he is entitled to an adjustment of status. Haq does not
allege that his deportation order is invalid in light of a vacated conviction, and Haq has not
shown that the BIA has a settled practice of reopening proceedings that challenge adjustment
of status decisions. Accordingly, we need not decide whether to adopt the reasoning of Cruz
because, in any event, its holding is inapplicable to this case. See Vaso v. Att’y Gen., 264 F.
App’x 161, 162 n.1 (3d Cir. 2008) (unpublished) (distinguishing Cruz on a similar basis).

                                               2